Citation Nr: 1104570	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-38 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a low 
back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to September 
1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Board notes that the RO adjudicated the first issue on appeal 
as entitlement to service connection for PTSD.  However, the 
medical evidence of record shows various diagnosed acquired 
psychiatric disorders, including PTSD, mood disorder NOS and 
possible bipolar disorder, and history of depression.  See, e.g., 
August 2009 and September 2010 treatment records.  The scope of a 
mental health disability claim includes any disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Therefore, the 
issue on appeal has been recharacterized as stated above to 
encompass all currently diagnosed acquired psychiatric disorders, 
including but not limited to PTSD.

The Board further notes that the issue pertaining to a low back 
disorder has not been certified for appeal.  However, as 
discussed below, the Veteran filed a timely notice of 
disagreement concerning this issue, thereby conferring 
jurisdiction on the Board.  

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing at the RO in November 2010, and a transcript from 
that hearing has been associated with the claims file.  At that 
time, the Veteran submitted additional evidence in support of his 
PTSD claim, accompanied by a waiver of review of such evidence by 
the agency of original jurisdiction (AOJ).  As such, the Board 
may properly consider the additional evidence at this time.  See 
38 C.F.R. §§ 20.800, 20.1304(c) (2010).  Moreover, the AOJ will 
be able to review the new evidence upon remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Further development is necessary for a fair adjudication of the 
Veteran's claims.  Although the Board regrets the additional 
delay, a remand is necessary to ensure that due process is 
followed and that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

With respect to the mental health disability, there is an 
indication that pertinent VA treatment records remain 
outstanding.  Specifically, current records indicate that the 
Veteran was first hospitalized for PTSD in October 2008, and he 
had been hospitalized 8-10 times since then.  See, e.g., July 
2009 VA treatment record.  There are no treatment records in the 
claims file covering the period from August 2007 through April 
2009.  Additionally, the Veteran testified in November 2010 that 
he receives current mental health treatment at the Brockton VA 
facility.  Although he submitted a record dated in September 
2010, it appears that additional records dated from August 2009 
forward remain outstanding.  The Board notes that prior treatment 
records were obtained from VA facilities in Central Texas, 
Houston, Providence, and Brockton, including both inpatient and 
outpatient mental health treatment, as well as records from 
domiciliaries.  As such, upon remand, the AOJ should obtain and 
associate with the claims file any pertinent, outstanding VA 
treatment records from these facilities.  Requests should be 
specifically made for both inpatient and outpatient mental health 
records dated from August 2007 through April 2009, and from 
August 2009 forward.  If any such records are unavailable, the 
Veteran should be notified and allowed an opportunity to provide 
them.

With respect to the Veteran's asserted in-service stressor for 
PTSD, the Veteran has not claimed that he was involved in combat, 
and there is no other indication of combat in the record.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(f) (2010) 
(providing for relaxed evidentiary standards as to stressors 
where a veteran engaged in combat with the enemy).  Further, 
there is no indication that the Veteran was diagnosed with PTSD 
during service.  See 74 Fed. Reg. 14, 491 (March 31, 2009) 
(amending 38 C.F.R. § 3.304(f) in cases where PTSD is diagnosed 
during service).  The Board notes that VA recently amended the 
applicable regulations to liberalize the evidentiary standard for 
an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under 
certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), 
with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 
2010).  Briefly, the current regulations provide that lay 
testimony may be sufficient to establish the occurrence of an in-
service stressor where it involves the fear of hostile military 
or terrorist activity, which is consistent with the places, 
types, and circumstances of the veteran's service.  See id.  The 
Veteran should be advised of these amended provisions upon 
remand.  The Board notes that these stressor criteria need not be 
met to establish service connection for mental health diagnoses 
other than PTSD.

The Veteran initially reported that he was being treated for PTSD 
due to being raped as a child on a military base.  See July 2007 
claim.  However, he has subsequently asserted that his current 
symptoms are also related to stressful experiences during 
service.  Specifically, the Veteran testified that he had 
feelings of fear, helplessness, and anxiety while stationed in 
Germany because officers and enlisted men were being attacked by 
the PLO, causing them to be "on national alert," and people 
were always searching his vehicle and he frequently felt like he 
was being followed.  The Veteran also referred to being very 
close to live nuclear warheads.  He stated that he did not seek 
treatment during service or for many years afterward, but he 
continued to feel helpfulness, fearful, and untrusting after 
service.

Service personnel records indicate that the Veteran went absent 
without leave (AWOL) for 13 days in 1971, and that he was 
counseled as to drug abuse prevention and control in April 1972.  
He testified in November 2010 that he self-medicated with drugs 
and alcohol for many years until seeking treatment recently.

The Veteran's recent VA treatment records reflect a diagnosis of 
PTSD related to childhood and adult trauma, as well as other 
mental health diagnoses.  These records also reflect reported 
stressors of being sodomized at age 5, his two daughters being 
molested or raped, and that his two years in service were "very 
stressful."  At one point, the Veteran stated that his trauma in 
service stems from witnessing and being at threat of "terrorists 
blowing off atomic bombs in Europe."  See, e.g., August 2009 and 
September 2010 treatment records.  The Board notes that, in a 
November 2009 statement not for treatment purposes, the Veteran 
further reported that he was "knifed" on two separate occasions 
in 1981 and 2003.  

The Veteran is competent to testify to incidents that occurred 
during service, to the extent that they are factual in nature.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, the 
Veteran is competent to testify as to a lack of observable 
symptoms prior to service and continuity of such symptoms after 
an in-service incident.  See Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007).  The Board and AOJ, as fact finders, must make 
credibility determinations and weigh the lay and medical evidence 
submitted.  However, competent lay evidence may be rejected only 
if it is deemed not credible.  Further, lay evidence cannot be 
deemed not credible solely due to the absence of contemporaneous 
medical evidence.  McLendon v. Nicholson, 20 Vet. App. 79, 84 
(2006); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006).

Based on the evidence of record, the Board finds that a VA 
examination is necessary to determine the nature and etiology of 
the Veteran's current mental health disability.  In particular, 
the current evidence establishes a currently diagnosed 
psychiatric disorder that may be related, at least in part, to 
his reported in-service stressors.  However, the medical evidence 
of record is insufficient to decide the Veteran's claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  Therefore, 
after all available, outstanding treatment records have been 
associated with the claims file, the Veteran should be scheduled 
for a VA examination to clarify his current diagnosis and its 
etiology, to include whether it preexisted service and was either 
incurred or aggravated as a result of service.  

Concerning the low back disorder, the AOJ denied the Veteran's 
claim to reopen his previously denied service connection claim in 
a November 2009 rating decision.  The Veteran filed a timely 
notice of disagreement as to this adverse determination in 
December 2009.  See 38 C.F.R. §§  20.201, 20.302 (2010).  It does 
not appear that the Veteran has been provided with an SOC as to 
his claim for a low back disorder.  As such, the Board has no 
discretion and the case must be remanded for such purpose.  
Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, this 
issue will be returned to the Board after issuance of the SOC 
only if the Veteran files a timely substantive appeal.  Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA-compliant notice 
as to the amended provisions of 38 C.F.R. 
§ 3.304(f) pertaining to verification of 
in-service stressors for a service 
connection claim for PTSD, effective July 
13, 2010.  Allow an appropriate time for 
the Veteran to provide any additional 
information as to his claimed in-service 
stressors.  Conduct any additional 
development that may be necessary 
concerning his reported stressors, 
considering these amended provisions.

2.  Obtain and associate with the claims 
file copies of any outstanding treatment 
records pertaining to the Veteran's mental 
health, including but not limited to 
mental health treatment records from VA 
facilities in Central Texas, Houston, 
Providence, and Brockton.  Requests should 
specifically be made for any inpatient and 
outpatient records, as well as any records 
from a domiciliary, dated from August 2007 
through April 2009, and from August 2009 
forward.  If any records cannot be 
obtained after making reasonable efforts, 
notify the Veteran and allow him an 
opportunity to provide such records.

3.  After completing the above described 
development, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
acquired psychiatric disorder, including 
but not limited to PTSD.  The entire 
claims file and a copy of this remand 
should be made available to the examiner 
for review, and such review should be 
noted in the examination report.  All 
necessary tests and studies should be 
conducted.  The examiner should be 
specifically informed of which, if any, 
reported in-service stressors have been 
verified.  The examiner is requested to 
respond to the following:  

(a)  Please identify all currently 
diagnosed acquired psychiatric 
disorders, including but not limited 
to PTSD, based on examination of the 
Veteran and review of all lay and 
medical evidence of record.  

(b)  Please identify the approximate 
onset date of each currently 
diagnosed disorder, to the extent 
possible.  In particular, please 
state whether it is clear and 
unmistakeable that any current 
disorder existed at the time of the 
Veteran's entry into service in 
August 1971.

(c)  For any current acquired 
psychiatric disorder that existed 
prior to service, please state 
whether the disorder was permanently 
increased in severity beyond its 
natural progression (aggravated) as a 
result of any incident during 
service.  Please see subparagraph 
(e) for further instruction.

(d)  For any current acquired 
psychiatric disorder that did not 
exist at the time of the Veteran's 
entry into service in August 1971, 
please state whether it is at least 
as likely as not (probability of 50% 
or more) that such disorder was 
incurred as a result of service.  
Please see subparagraph (e) for 
further instruction.

(e)  In offering the opinions 
requested in subparagraphs (c) 
and (d), please specify the 
incidents during service that are 
related to the Veteran's current 
mental disorder(s).  If PTSD is 
diagnosed, please state whether such 
disorder was incurred or aggravated 
(as appropriate) as a result of any 
verified in-service stressor(s).  
Further, if there are no verified 
stressors, please state whether the 
Veteran's PTSD was incurred or 
aggravated (as appropriate) as a 
result of a fear of hostile military 
or terrorist activity, consistent 
with the types, places, and 
circumstances of his service.

Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  If any requested 
opinion cannot be offered without 
resorting to speculation, the examiner 
should indicate such in the examination 
report and explain why a non-speculative 
opinion cannot be offered.  

4.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's service 
connection claim for an acquired 
psychiatric disorder, to include PTSD.  
All lay and medical evidence of record 
should be considered, keeping in mind the 
competency and sufficiency of certain lay 
evidence as provided in the cases 
summarized above.  Further, all potential 
theories for service connection should be 
considered, to include on a direct basis 
and as aggravation of a preexisting 
condition, as appropriate.  If the 
Veteran's claim remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, which 
addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  
Allow an appropriate period of time for 
response.

5.  Provide the Veteran with a statement 
of the case on the issue of whether new 
and material evidence has been received 
sufficient to reopen the previously denied 
claim for a low back disorder, based on 
consideration of all evidence of record.  
See 38 C.F.R. §§ 19.29-19.30; see also 
Manlincon, 12 Vet. App. at 240.  Further, 
advise the Veteran that a substantive 
appeal has not been received concerning 
this issue, and of the requirements for 
submitting an adequate and timely 
substantive appeal, as provided in 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2010).    

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  With respect to 
the claim for a low back disorder, the case should be returned to 
the Board only if a timely substantive appeal is filed, and 
subject to current appellate procedures.  See Smallwood, 10 Vet. 
App. at 97.  The Board intimates no opinion as to the outcome of 
this case.  The purpose of this REMAND is to ensure compliance 
with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of the examination 
requested in this REMAND is to obtain information and/or evidence 
which may be dispositive of the appeal.  Therefore, the Veteran 
is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 
(2010), failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

